Citation Nr: 0821864	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-02 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left arm.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left shoulder.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left deltoid area.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1968. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In an August 2005 decision, the Board denied higher 
disability evaluations for the veteran's PTSD and residuals 
of shell fragment wounds.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2006, the Court granted a joint 
motion of the parties, vacated the Board's decision, and 
remanded the case to the Board for further action consistent 
with the joint motion. 

In July 2006, the Board remanded these issues for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity.

2.  The veteran's residuals of a shell fragment wound of the 
left arm are asymptomatic.

3.  The veteran's residuals of a shell fragment wound of the 
left shoulder are asymptomatic.

4.  The veteran's residuals of a shell fragment wound of the 
left deltoid area are asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for an initial compensable disability rating 
for residuals of a shell fragment wound of the left arm have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.118, Diagnostic Code 7801-7805 (2002-2007).

3.  The criteria for an initial compensable disability rating 
for residuals of a shell fragment wound of the left shoulder 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.118, Diagnostic Code 7801-7805 (2002-2007).

4.  The criteria for an initial compensable disability rating 
for residuals of a shell fragment wound of the left deltoid 
area have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.31, 4.118, Diagnostic Code 7801-7805 (2002-2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased initial disability ratings 
for his service-connected PTSD and shell fragment wound 
residuals involving the left deltoid, left shoulder, and left 
arm.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, including 
notice that he should submit any pertinent evidence in his 
possession, by letter mailed in August 2006, after initial 
adjudication of the claims.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claims in January 2008.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of any of the claims would 
have been different had VCAA notice been provided at an 
earlier time.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

However, Vazquez-Flores dealt with claims, "that an already 
service connected disability has worsened or increased in 
severity."  Here, with respect to the initial rating for 
PTSD, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  

With respect to the claims for increased ratings, the Board 
believes that the requirements of Vazquez-Flores have been 
fulfilled.  The August 2006 letter informed the veteran that 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the claimed disabilities, and the effect that 
worsening has on the claimant's employment and daily life.  
That letter also informed him that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant Diagnostic Codes.  The notice letter 
also provided examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  With respect to all issues, the 
rating criteria necessary for entitlement to a higher 
disability rating can be satisfied by evidence demonstrating 
a noticeable worsening or increase in severity of the 
disability.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of these claims.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.  




Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.





Analysis

PTSD

The veteran is currently assigned a 50 percent disability 
rating for PTSD under the schedule of ratings for mental 
disorders.  See 38 C.F.R. § 4.130.  Under the general 
formula, a 50 percent rating represents occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is authorized for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Upon review of the evidence of record, the Board finds that 
the veteran's social and occupational impairment does not 
more closely approximate the criteria for the 70 percent 
level than it does for the 50 percent level.  In so finding, 
the Board notes that the evidence does not demonstrate 
symptomatology of the type and degree contemplated as speech 
intermittently illogical, obscure, or irrelevant.  On VA 
examination in June 2007, the veteran's speech was rapid, but 
coherent and goal-directed.  VA progress notes in December 
2002 show that speech and motor activity were normal.  In a 
March 2003 progress note, the veteran's speech was described 
as pressured, but the veteran was noted to be verbally 
interactive.  

The evidence does not demonstrate symptomatology of the type 
and degree contemplated as obsessional rituals which 
interfere with routine activities.  Indeed, no such rituals 
have been described.  

The evidence does not demonstrate symptomatology of the type 
and degree contemplated as spatial disorientation.  The 
veteran has not been objectively described as disoriented.  
To the contrary; on VA examination in April 2003 and June 
2007, the veteran was alert and oriented to time, place, and 
person.  On VA examination in August 2002, the veteran was 
alert, oriented, and cooperative.  VA progress notes in 
December 2002 show that the veteran was alert and oriented 
times four.

The evidence does not demonstrate symptomatology of the type 
and degree contemplated as neglect of personal appearance and 
hygiene.  No examiner has described the veteran in such 
terms.  On VA examination in June 2007, the veteran was 
described as adequately dressed.  

The evidence does not demonstrate symptomatology of the type 
and degree contemplated as near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  On VA examination in June 
2007, the veteran reported a depressed mood; and, 
objectively, his mood was dysphoric during the evaluation.  
On VA examination in April 2003, the veteran's mood appeared 
to be anxious and depressed and his affect was mood 
congruent.  His speech was marked by anxiety and there was 
some mild psychomotor agitation.  He described a depressed 
mood much of the time.  In a March 2003 progress note, the 
veteran's mood was noted to be dysphoric and anxious. 

While such evidence clearly indicates the presence of both 
depression and anxiety, these are in fact criteria for the 30 
percent level.  There is no indication of true panic attacks, 
nor is there any indication that the veteran's anxiety and 
depression affect his ability to function independently, 
appropriately and effectively.  Indeed, the June 2007 
examiner found that the veteran was capable of completing 
household chores and activities of daily living with some 
assistance.  Thus, while the evidence demonstrates depression 
and anxiety, it does not demonstrate the type and degree of 
symptomatology required for the 70 percent level.  

The evidence does not demonstrate symptomatology of the type 
and degree contemplated as impaired impulse control (such as 
unprovoked irritability with periods of violence).  Impaired 
impulse control is not defined in the rating schedule.  
However, there has been no specific clinical finding of 
impaired impulse control.  Moreover, the evidence contains no 
examples of periods of violence.  On VA examination in August 
2002, it was noted that the veteran has irritability and a 
bad temper.  Other reports also support this finding.  
However, in the Board's view, irritability and a bad temper 
fall short of level of the symptomatology required by this 
criterion.  

The evidence does not demonstrate symptomatology of the type 
and degree contemplated as inability to establish and 
maintain effective relationships.  In so finding, the Board 
assigns great significance to the term "inability," as the 
key distinction between this criterion and a similarly worded 
criterion for the 50 percent level is that the 50 percent 
level substitutes the term "difficulty."  On VA examination 
in June 2007, the veteran reported that he is isolated and 
withdrawn from others.  He stays in his room when he is at 
home.  If he goes somewhere he will go early in the morning 
when there are no crowds.  However, he also reported that he 
is living with a roommate, and they get along okay.  He has 
three children who see him on a regular basis.  

On VA examination in April 2003, the veteran denied having 
close friends or social contacts.  He said that he stays in 
his house and watches television or listens to music.  He 
indicated that he used to go to church, but not lately, 
because he avoids crowds.  However, he also reported that he 
sees his three adult children weekly.  He said that he feels 
fairly close to them.  He also reported that he lives with 
his girlfriend of six years.  He gets along pretty well with 
her and her son as well.  He indicated that he gets along 
fairly well with his mother and four brothers and sister.  He 
stated that he sees his mother and three of his brothers 
daily.  

In a March 2003 progress note, the veteran was described as 
socially isolated.  He avoided crowds and had no activities 
to keep him interested.  On VA examination in August 2002, 
the veteran reported that he had difficulty with trust and a 
sense of estrangement from others.  He said that he stays 
alone most of the time and noted decreased interest in 
activities and avoidance of crowds.  However, he reported 
that he usually went to church on Sunday and had no 
difficulty with this.  He had four or five friends who he saw 
everyday and played cards.  

While the evidence clearly shows that the veteran experiences 
difficulty in establishing effective relationships, the 
evidence does not demonstrate an inability to do so.  

The evidence does not demonstrate symptomatology of the type 
and degree contemplated as difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  On VA examination in April 2003, the veteran 
reported that he has not worked since November 2000 when he 
worked for Purdue Farms as an electrician.  He informed the 
examiner that his concentration affected his job performance 
and he was fired.  However, he told the June 2007 examiner 
that he resigned before he was fired.  In a very different 
account, the veteran informed the August 2002 VA examiner 
that he missed too many days at Purdue due to physical 
problems and that is why he lost the job.  He reported that 
he did not lose his job due to his behavior, but due to 
physical problems.  In light of the conflicting accounts 
provided by the veteran with respect to employment, the Board 
accords these accounts little probative weight.  

The Board notes that there is some conflict in the evidence 
with respect to suicidal ideation.  This comes principally 
from the June 2007 VA examination report, in which the 
examiner reported that the veteran does experience suicidal 
ideations on a regular basis and reports that he has access 
to a gun.  However, this is in marked contrast to the other 
evidence of record, as well as to the objective findings 
reported by the June 2007 examiner, who found that the 
veteran is not currently experiencing any suicidal or 
homicidal ideation, and had never made a plan or attempt to 
harm himself.  On VA examination in April 2003, the veteran 
denied any current suicidal or homicidal ideation.  He 
reported that he has had suicidal thoughts, but did not act 
on them, and he denied any such thoughts at present.  On VA 
examination in August 2002, and in a March 2003 progress 
note, he denied suicidal or homicidal ideation.  VA 
psychiatric treatment in December 2002 revealed no suicidal 
ideation.  In sum, while there are some past examples of 
suicidal ideation, the overwhelming clinical evidence 
demonstrates that symptomatology of that type and degree do 
not represent the veteran's overall or current condition.  

Moreover, the presence of transient symptoms consistent with 
one of the criteria for the 70 percent level is not enough to 
award a higher rating.  The evidence must demonstrate that 
the overall disability picture more nearly approximates the 
criteria required for the 70 percent rating.  Otherwise, the 
lower rating will be assigned.  Here, based on the evidence 
discussed, the veteran's symptoms quite strongly approximate 
the criteria for the 50 percent level.  Any similarity 
between the veteran's symptomatology and the criteria for the 
70 percent level appears to be either occasional or 
historical.  

The Board has also considered whether a 100 percent rating is 
appropriate; however, for many of the reasons already 
discussed, the evidence does not support the assignment of a 
100 percent disability rating.  With reference to the 
criteria, the evidence does not show such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation or own name.

The Board notes that in the joint motion, the parties 
stipulated that, "the Board failed to discuss the 
significance of the GAF score of 50."  Accordingly, the 
Board has considered the Global Assessment of Functioning 
(GAF) scores assigned in this case.  GAF scores are based on 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness." See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

VA mental health progress notes throughout the period on 
appeal show GAF scores in the range of 45 to 65.  These 
include the score of 50 assigned in March 2003 and noted in 
the joint motion.  These scores are notable in that they were 
primarily assigned by the same examiners, R.P., M.D., and 
L.S.D., LPC., and in that they differ from GAF scores 
assigned by other physicians and during VA examinations.  The 
Board acknowledges that scores of 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job), and that suicidal ideation and 
obsessional rituals are criteria for the 70 percent level.  
However, setting aside the GAF score, such symptomatology is 
not generally consistent with the findings reported.  For 
instance, Dr. R.P. has repeatedly noted, in the same reports 
that contain GAF scores of 50 and below, that there is no 
suicidal ideation.  He has also not reported any obsessional 
rituals, much less "severe" obsessional rituals.  

Similarly, on VA examination in June 2007, the veteran was 
assigned a GAF score of 48.  As noted above, such a score 
reflects serious symptoms.  However, the examiner explicitly 
found that the veteran was currently experiencing a 
"moderate" level of impairment in social and occupational 
functioning.  This finding would appear to conflict with the 
score assigned.  

A more internally consistent score of 51 was assigned on VA 
examination in April 2003.  The examiner noted that his 
social adaptability and interactions with others appear to be 
considerably impaired.  In terms of his ability to maintain 
employment and perform job duties in a reliable, flexible and 
efficient manner, this appears to be considerably impaired.  
The examiner concluded that, overall, his level of disability 
is in the considerable range.  While the term 
"considerable" carries no particular meaning in terms of 
the current rating schedule, the Board notes in passing that, 
under the former version of the rating schedule, considerable 
social and industrial impairment were criteria for the 50 
percent level.  

On VA examination in August 2002, a GAF score of 65 was 
assigned.  The examiner found that the veteran's social 
adaptability and interaction with others were definitely 
impaired due to his problems with irritability and avoidance.  
His flexibility, adaptability and efficiency in an industrial 
setting could not be evaluated due to the fact that he 
reported no significant problems related to PTSD symptoms but 
did report being out of work due to difficulty with his legs.  
The examiner estimated his overall level of disability to be 
in the definite range.  Again, the term "definite" refers 
to the old rating schedule, and is consistent with the 30 
percent level.  

In sum, the Board simply acknowledges the imprecision of a 
score that is so loosely anchored to observed symptomatology.  
In light of these discrepancies, the Board assigns greater 
probative weight to the actual symptomatology reported by the 
various examiners than to GAF scores which are rarely ever 
explained by the examiners in terms of supporting 
symptomatology.  The symptomatology reflected in the mental 
health notes discussed above consistently shows the absence 
of homicidal or suicidal thoughts, plans, or risk, the 
absence of obsessional rituals, and a normal rate and tone of 
speech.  In short, the symptomatology is not consistent with 
that enumerated for the 70 percent level. 

In the joint motion, the parties also stipulated that, "the 
Board failed to consider, discuss, and take into account 
material evidence from the January and March 2003 treatment 
records, which demonstrated that Appellant suffered from 
auditory and visual hallucinations, social isolation, 
impaired memory and concentration, and continuous nightmares 
and flashbacks."

The Board has addressed social impairment above.  In terms of 
sleep impairment, on VA examination in June 2007, he reported 
that he has more difficulty sleeping, especially initiating 
and maintaining sleep.  On VA examination in April 2003, he 
reported that he sleeps about three to four hours a night six 
nights a week and he says maybe one night a week he will 
sleep six hours.  In a March 2003 progress note, the veteran 
was noted to be not sleeping well.  He slept 2 to 3 hours per 
night.  However, chronic sleep impairment is a criterion for 
the 30 percent level, and does not suggest entitlement to a 
70 percent rating.    

On VA examination in June 2007, the veteran complained of 
difficulty with memory and concentration.  Objectively, his 
short-term memory and concentration were somewhat impaired.  
However, his long-term memory was within normal limits.  On 
VA examination in April 2003, his memory was mildly impaired 
for immediate information but was fairly intact for recent 
and remote events.  He described and demonstrated 
concentration problems, which result in memory difficulties.  
On VA examination in August 2002, he was noted to have 
problems with decreased memory and to forget what he is going 
for.  His thought processes were logical and goal directed 
without evidence of looseness of associations.  He was able 
to relate significant past personal information.  He 
demonstrated a capacity for abstract reasoning as evidence by 
his interpretation of a proverb and similarities.  His 
judgement to a hypothetical situation was good.  

While the veteran has clearly demonstrated problems with 
short term memory and concentration, mild memory loss (such 
as forgetting names, directions, recent events) is a 
criterion for the 30 percent level.  Impairment of short-and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks) is a criterion for 
the 50 percent level.  Based on the normal findings for long-
term memory, the Board must conclude that the veteran's 
symptoms more closely approximate those for the 30 percent 
level than for the current 50 percent level.  In any event, 
the evidence does not suggest entitlement to a 70 percent 
rating.  

Finally, with respect to auditory and visual hallucinations, 
on VA examination in June 2007, there was no evidence of any 
thought or perceptual disturbance.  The veteran's thought 
content was described as linear and devoid of delusional 
content.  On VA examination in April 2003, his thought 
process was logical and coherent.  His thought content was 
devoid of any current auditory or visual hallucinations.  No 
evidence of delusional content was noted.  On VA examination 
in August 2002, there was no evidence of psychomotor 
agitation or retardation.  He denied hallucinations and 
delusions.  According to a March 2003 progress note, the 
veteran reported auditory and visual hallucinations, but had 
no delusional thoughts.  

Persistent delusions or hallucinations are a criterion for 
the 100 percent level.  However, considering the 
overwhelmingly negative reports with respect to delusions, 
and what essentially amounts to a historical report of 
hallucinations, the Board must conclude that, even if 
occasionally or historically present, the veteran does not 
suffer persistent delusions or hallucinations.  

In conclusion, based on the evidence of record, the Board 
finds that the veteran's PTSD has not resulted in 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  He suffers primarily 
in the areas of mood and social functioning.  In the Board's 
view, and for the reasons discussed above, entitlement to a 
70 percent or higher disability rating is not in order.  




Scars

The veteran sustained a shrapnel wound from a mortar in 
August 1966 while serving in Vietnam.  The areas affected 
included his left knee which required surgical debridement.  
He also sustained several small wounds of the left shoulder 
that, in October 1966, were noted to be well healed.  There 
was no evidence of distal neurovascular deficit and the 
remainder of the examination was within normal limits.  The 
record reflects that he was awarded a Purple Heart Medal.  

The veteran is currently assigned a noncompensable evaluation 
for each of the three scars under Diagnostic Code 7805.  The 
Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  The veteran's claim for an increased rating was 
received in July 2002.  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects. VAOPGCPREC 7-2003 
(Nov. 19, 2003).  The revised amended versions may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A note 
following this diagnostic code provides that an unstable scar 
is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  A 10 percent evaluation 
is also authorized for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Notes 
following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

In addition, the new criteria continue to provide that other 
scars may be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7801.  
A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
§ 4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  

Under the criteria which became effective August 30, 2002, 
scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  Notes following Diagnostic Code 7802 
provide that a superficial scar is one not associated with 
underlying soft tissue damage and that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or the trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.

Here, the evidence does not show that the veteran's service-
connected scars of the left arm, left shoulder, or left 
deltoid area result in any functional limitation of the upper 
left extremity.  To the contrary, despite the veteran's 
complaint of pain, orthopedic and neurological examinations 
in August and September 2004, and in June 2007, disclosed no 
muscle or nerve injury related to the veteran's shell 
fragment wounds.  Similarly, he had no limitation of motion 
of the left upper extremity due to his shell fragment wounds.  
Accordingly, none of the scars warrant a compensable rating 
under the former or current criteria contained in Diagnostic 
Code 7805.

A compensable evaluation is also not warranted under the 
current version of Diagnostic Code 7801, which provides that 
a compensable evaluation is warranted for scars with a total 
area or areas exceeding six square inches (39 sq. cm) that 
are deep or cause limited motion.  While the veteran's 
service-connected left upper extremity scars are deep; they 
do not affect a total area exceeding six square inches or 39 
square centimeters.  According to a VA scars examination 
report, the veteran's left upper extremity had six scars: two 
measured 1 x .5 cm; two measured 1 x 2 cm; one measured 2 cm 
in circumference; and the remaining scar was 1.5 x 10 cm.  
Thus, the total area affected by the veteran's service-
connected shell fragment wounds is approximately 24 sq cm.  
Accordingly, a compensable evaluation under the current 
version of Diagnostic Code 7801 is not warranted.  

All of the veteran's shell fragment wound scars of the left 
arm, left shoulder, and left deltoid area are nontender and 
nonadherent.  There is no medical evidence showing that any 
of his service-connected upper left extremity scars are 
unstable, subject to repeated ulceration, tender or painful.  
Therefore, none of these scars warrant a compensable rating 
under the former or current criteria contained in Diagnostic 
Codes 7803 and 7804.

The Board has also considered the applicability of Diagnostic 
Codes 5301 through 5309 that pertain to muscle injuries of 
the shoulder girdle and arm.  See 38 C.F.R. § 4.73 (2007).  
However, despite evidence of retained shell fragments, the 
evidence does not show that the veteran has any muscle 
disability as a result of his shell fragment wounds to the 
left arm, left shoulder, and left deltoid area.  The June 
2007 VA examiner found no evidence of any peripheral nerve 
injury or muscle injury to the left arm or left leg.  The 
evidence does not show objective findings such as loss of 
deep fascia or muscle substance; impairment of muscle tonus 
and loss of power; or lower threshold of fatigue when 
compared to the other side, as contemplated by compensable 
ratings based upon moderate muscular disability of muscle 
groups 1 though IX.  

The Board notes that these issues were remanded by the Court 
in March 2006.  The joint motion noted that an X-ray 
examination in September 1983 revealed several metallic 
fragments scattered in the axillary region and adjacent to 
the proximal humerus, and an X-ray during an examination in 
September 2004 revealed the presence of metallic fragments in 
the soft tissue of the left shoulder.  The parties further 
noted that, when, following a shell fragment wound, the 
presence of retained metallic fragments in muscle tissue is 
demonstrated by medical examination, entitlement to an 
evaluation for a moderate disability of the muscle groups 
affected must be considered.  See 38 C.F.R. § 4.56(d)(1) (a 
slight injury demonstrates "No impairment of function or 
metallic fragments retained in muscle tissue").  The parties 
stipulated that, in this case, current medical examinations, 
while revealing the presence of retained metallic fragments, 
fail to identify the muscle groups affected, if any; and, for 
this reason, the Board must secure a medical examination 
which indicates whether any metallic fragments are retained 
in or injured muscle tissue and, if so, identifies the muscle 
groups affected.

In compliance with the Court's Order, the Board remanded 
these issues so that a VA examination could be obtained.  The 
veteran was afforded a VA examination in June 2007.  The 
examiner noted the X-ray evidence of multiple small fragments 
in the soft tissue, but found that they were not in the joint 
area, and more pertinently, the examiner found that there is 
no evidence of any resulting nerve or muscle injury.  Also 
notable, the motor system demonstrated no atrophy, no 
abnormal involuntary movements, and strength of 5 out of 5 in 
all muscle groups.
Station, gait, and coordination were normal.  Primary 
sensation was intact.  Reflexes were 2+ and symmetrical.  The 
examiner concluded that the veteran had a normal examination, 
that there was no evidence of any neurologic impairment that 
can be related to his shrapnel wounds, and that his history 
does not suggest any specific neuromuscular dysfunction.

The Board acknowledges that the August 2002 VA examiner 
stated that the veteran had "some symptoms sort of 
consistent with progressive neuropathy."  However, such an 
inconclusive finding does not carry much weight in comparison 
to the affirmatively stated findings of the June 2007 and 
September 2004 examiners.  The Board favors the more recent 
findings.  

In sum, the evidence of record demonstrates that the 
veteran's shell fragment wound residuals are asymptomatic and 
productive of no functional impairment.  Entitlement to a 
compensable disability rating is therefore not in order.  

Other Considerations

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has any of 
the service-connected disabilities warranted a higher 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case, or any 
component thereof, should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  By regulation, extra-schedular ratings may be 
assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  
38 C.F.R. § 3.321(a) (2007).  The record reflects that the 
veteran has not required frequent hospitalizations for his 
PTSD or shell fragment residuals, and that the manifestations 
of the disability are not in excess of those contemplated by 
the schedular criteria.  

Clearly, the veteran's PTSD interferes with his industrial 
capacity, and limit his ability to engage in certain types of 
employment.  However, the disability rating assigned is 
recognition that industrial capabilities are impaired.  See 
Van Hoose, 4 Vet. App. at 363.  The type of impairment 
demonstrated on examination is completely consistent with the 
disability rating assigned for the PTSD.  Moreover, as 
discussed above, the Board has determined that the shell 
fragment wound residuals are asymptomatic and productive of 
no functional impairment.

In sum, the record when considered as a whole does not 
indicate that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the left arm is denied.

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the left shoulder is denied.

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the left deltoid area is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


